            Case 1:20-cv-10701-DPW Document 82 Filed 05/06/20 Page 1 of 2


                               UNITED STATES DISTRICT COURT
                                DISTRICT OF MASSACHUSETTS


                                                       )
MICHAEL MCCARTHY, et. al.                              )   CIVIL ACTION NO.
                                                       )   1:20-cv-10701-DPW
                              Plaintiffs,              )
                                                       )
              -against-                                )   SUPPLEMENTAL
                                                       )   DECLARATION OF MICHAEL
CHARLES D. BAKER, et. al.,                             )   MCCARTHY
                                                       )
                              Defendants.              )
                                                       )

I, Michael McCarthy, hereby declare and state the following:

   1. I intend to use a credit card to purchase my first firearm. I am aware that firearms dealers, like
      retail stores, accept major credit cards. Private firearms sellers do not take credit cards and I do
      not feel comfortable bringing a large amount of cash to purchase a firearm from a random
      stranger I found on the internet.

   2. I want ammunition and a holster for my first firearm. I am aware that I can only legally
      purchase ammunition from a firearms dealer. I also know that a firearms dealer is likely to have
      accessories for the firearm and will be able to offer different types of holsters for me to try.

   3. I work and I have a family. I do not have time to bicker and bargain with an online firearms
      seller about the price of a firearm or times and places to meet up to buy a firearm and I
      definitely do not have time to drive halfway across the state to meet a private seller.

   4. I have no idea whether an advertisement for a firearm I see online is a scam or not.

   5. I declare under the penalty of perjury that the foregoing is true and correct.


Executed this ___th
               6    day of May, 2020.

______________________________
      Michael McCarthy
         Case 1:20-cv-10701-DPW Document 82 Filed 05/06/20 Page 2 of 2



                                    CERTIFICATE OF SERVICE

       I hereby certify that this document filed through the CM/ECF system will be sent

electronically to the registered participants as identified on the Notice of Electronic Filing (NEF)

and paper copies will be sent to those indicated as non-registered participants on May 6, 2020.

                                                  /s/ David D. Jensen
                                                  David D. Jensen, Esq.
